Citation Nr: 0110423	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  95-19 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a postoperative 
lumbar laminectomy syndrome, including as secondary to the 
service-connected right knee disability.  

2.  Entitlement to service connection for arthritis of the 
right hip, including as secondary to the service-connected 
right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active service from November 1973 to August 
1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Waco Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A hearing was held at 
the RO before the undersigned in October 2000.  Another 
hearing was held at the RO in July 1995.  

By unappealed rating action in October 1999, the RO denied 
service connection for left hip and left knee disabilities as 
not well grounded.  Pursuant to section 7(b) of the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, 2099-2100 (2000), the RO may wish to review 
these final determinations under VCAA.  

In his December 1997 VA Form 9, the appellant mentioned that 
"I also have hypertension."  If it is his intention to 
claim service connection for hypertension, he should clearly 
and unambiguously state his intention in writing to the RO.  


REMAND

The appellant claims that both his postoperative low back 
disability and his right hip arthritis are the direct and 
proximate results of his service-connected right knee 
disability.  See 38 C.F.R. § 3.310(a) (2000).  The evidence 
of record does not show that either disability was present in 
service or for many years thereafter, and it is not contended 
otherwise.  The current record also indicates that he 
sustained lumbar disc injury to his low back in a job-related 
lifting accident in December 1984, eventually requiring a 
lumbar laminectomy in September 1995 with unsatisfactory 
results including a recurrence of lumbar disc herniation.  

On the one hand, the appellant has submitted a July 1993 
letter from S. Ruyle, M.D., in which it was stated that 
"some" of his current low back and right hip problems 
"possibly could be caused from his [right] knee injury, but 
I certainly don't think anyone could say all of his back and 
hip problems are caused from his service-connected knee 
injury.  I certainly think his obesity is a factor."  

On the other hand, the report of VA examination in December 
1994 included a medical opinion that the appellant's 
complaints of right hip and low back pain "may well be due 
to the [recurrent postoperative] bulging of the [lumbar] disc 
rather than to his favoring the knee....[although] the right 
knee injury probably increases the [low back and right hip] 
problems that this patient has but it certainly could not be 
said to be the only cause of his problems."  As a result of 
this somewhat confusing medical opinion, the issue of service 
connection for the right hip disability appears to have 
become inextricably intertwined with that of service 
connection for the low back disability (cf. Harris v. 
Derwinski, 1 Vet. App.180 (1991).  

Unfortunately, neither medical opinion appears to have been 
based on a review of the extensive historical and medical 
material in the claims file.  Thus the probative value of 
such opinion is open to some doubt.  Also, neither opinion 
specifically focused on the controlling legal criterion of 
"proximately due to or the result of a service-connected 
disability" found at 38 C.F.R. § 3.310(a).  The additional 
criteria set forth in Allen v. Brown, 7 Vet. App. 439 (1995) 
may not apply here since Allen contemplates a pre-existing 
nonservice-connected disability which a subsequently-incurred 
service-connected disability aggravates.  In this case, the 
service-connected right knee disability clearly existed 
first.  

Accordingly, a remand of this appeal is required for the 
following further action:  

1.  The RO should first review the claims 
file and ensure that all additional 
evidentiary development action required 
by VCAA is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of VCAA (to be codified at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
satisfied.  The RO should also refer to 
any pertinent guidance, including Federal 
Regulations, that is subsequently 
provided.  At a minimum, the RO should 
secure for the claims file copies of all 
VA medical records pertaining to the 
appellant.  

2.  The RO should then forward the 
veteran's claims file to a VA staff 
physician for evaluation and clarifying, 
written medical opinion, based on a 
review of the extensive historical and 
medical evidence in the claims file, as 
to whether either the claimed 
postoperative low back disability or the 
claimed right hip disability is the 
proximate and direct result of the 
service-connected right knee disability.  
Any medical testing or physical 
examination, deemed necessary, should be 
scheduled and accomplished.  

3.  The RO should then readjudicate the 
claims seeking service connection for a 
postoperative low back disability and a 
right hip disability based on a review of 
all relevant evidence.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further consideration.  

The appellant need take no further action until he is so 
informed, but he may furnish additional evidence and/or 
argument on the matters while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).

